Filed 11/16/15 In re J.C. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.C., a Person Coming Under the                                B262862
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK08840)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.G.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Connie
Quinones, Judge. Dismissed.
         Michelle Ben-Hur for Defendant and Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and
Respondent.
      The mother, A.G., appeals from a dispositional order in a dependency matter. The
mother’s sole contention is that she should not have been excluded from the family home.
This had the functional effect of a removal order which prevented her from living with
her two children. While the appeal was pending, the removal order was vacated and the
children were placed in the home of both parents.
      In response to this state of affairs, the Department of Children and Family Services
moved on April 11, 2015, to dismiss the appeal on mootness grounds. Initially, counsel
for the mother opposed the dismissal motion. However, on September 21, 2015, as the
children had returned to the mother’s physical custody, her opposition to the dismissal
motion was withdrawn. We agree with the parties that we have no jurisdiction over this
matter because all of the mother’s contentions are now moot. (Eye Dog Foundation v.
State Board of Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541; In re B.L. (2012) 204
Cal. App. 4th 1111, 1118; In re Melissa R. (2009) 177 Cal. App. 4th 24, 34; In re B.D.
(2008) 159 Cal. App. 4th 1218, 1240-1241; In re Karen G. (2004) 121 Cal. App. 4th 1384,
1390; In re Albert G. (2003) 113 Cal. App. 4th 132, 135; In re Dani R. (2001) 89
Cal. App. 4th 402, 405-406; In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315-1316.)
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



             MOSK, J.                    KRIEGLER, J.




                                            2